Citation Nr: 0805571	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-33 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the hips, status-post bilateral total hip 
replacement, including as secondary to the veteran's post-
traumatic bilateral arthritis of the knees.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel
INTRODUCTION

The veteran had active military service from November 1963 to 
November 1965, and from November 1990 to February 1991.  The 
veteran also served in the Army National Guard until retiring 
in 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  This case was remanded by the Board in 
March 2007 in order to ensure that the veteran received the 
due process to which he is entitled under the Veterans Claims 
Assistance Act of 2000 (VCAA), and to obtain an examination 
with medical nexus opinion as to the probability that the 
veteran's degenerative joint disease of the hips is 
etiologically related to his military service.  

As a preliminary matter, the Board notes that, in 
correspondence dated in December 2007, the veteran provided a 
copy of the report from his August 2007 VA examination, and 
highlighted what he contends are errors in the report.  The 
errors consist of a misidentification of the veteran's race, 
a date error regarding the veteran's National Guard service, 
the fact that the report failed to mention that the veteran 
wears a back brace, and errors regarding statements 
attributed to the veteran by the examiner that the veteran 
contends he did not make.  The Board has considered these 
contentions by the veteran, but finds that, even if all of 
the allegations of error are true (and the Board makes no 
opinion in this regard), these alleged errors involve facts 
that are not relevant to deciding this case on the merits.  
Put another way, none of the examiner's medical findings or 
opinions relies in any way on any of the allegedly erroneous 
statements by the examiner in her examination report.  


FINDING OF FACT

The veteran's bilateral degenerative joint disease of the 
hips is not related to his military service.


CONCLUSION OF LAW

The veteran's bilateral degenerative joint disease of the 
hips, status-post bilateral total hip replacement, is not the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2007.  (Although the complete notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured in the process of 
the previous remands and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  In correspondence dated in April and December 2007, 
the veteran noted that he had no other information or 
evidence to submit.  VA has no duty to inform or assist that 
was unmet.  

II.  Background

The veteran is service-connected for bilateral degenerative 
joint disease of the knees.  He claims that his bilateral hip 
disability is a result of his service-connected bilateral 
knees disability.  

The veteran was afforded a VA examination in July 2004.  The 
examiner was asked to examine the veteran and to render an 
opinion as to whether the veteran's claimed degenerative 
arthritis of both hips is in any way related to his service-
connected post-traumatic arthritis of the knees.  In the 
report of his examination, the examiner opined that the 
veteran's knee arthritis did not cause his hip problem, but 
also noted that the hip disease "could be related to" a 
1984 accident.  The record indicates that the veteran was 
involved in a vehicular accident in August 1984 while on 
active duty for training, and was treated at a military 
medical facility.  The medical records indicate that, after 
the accident, the veteran only complained of, and was only 
treated for, injuries related to the right hand and wrist.    

The veteran was examined in October 2006 in connection with a 
claim for an increased rating for his service-connected 
bilateral knee disability.  X-ray examination revealed what 
was termed minimal degenerative changes of the knees 
bilaterally.  This examiner reported that the veteran 
suggested that, while he had been treated for his knees for a 
number of years, it might have actually been his hips that 
were causing him a lot of his problems.  

The veteran's August 2007 examiner indicated by the content 
of her report that she had reviewed the veteran's case file 
and obtained a history from him.  The report indicated that 
the onset of the veteran's hip disabilities was in 2002, and 
began with pain in the hips.  He had a total left hip 
replacement in 2002, and a total right hip replacement in 
2006.  He reported no incapacitating episodes, and indicated 
that he had not had any problems with his hips since the 
replacements.  There was no reported impact on his activities 
of daily living except that he now takes showers instead of 
baths, moves slower, and carries a cane.  The veteran 
reported that the onset of his service-connected knees 
disability was in 1990.  

The report of x-ray examination of the hips showed more soft 
tissue calcification around the hip area, which, it was 
thought, may represent progression of the soft tissue 
calcification, which was determined to most likely be post-
surgical in nature.  Other than this x-ray report, the 
remainder of the detailed examination report is not relevant 
to the issue before the Board.  

What is relevant to the issue on appeal are the medical 
opinions provided by this examiner.  In this regard, she 
noted that review of the veteran's case file did not reveal 
any complaint of hip pain during his military service.  As 
regards the question of whether or not his hip disabilities 
are related to his 1984 motor vehicle accident, the examiner 
noted that the veteran did not have any hip complaints at the 
time.  Additionally, the examiner noted that the veteran had 
many physical examinations in the Guard in the years 
following the 1984 accident, and none mentioned any complaint 
related to the hips.  Examination reports from 1985, 1989, 
1990, and 1992 all indicate that the veteran reported that 
his current health was good, with the only reported 
complaints being related to the right knee.  

The examiner noted that x-ray examination in 2005 found left 
hip hemiarthroplasty with associated sclerotic changes to the 
left acetabulum and left femur.  There was calcified 
sclerotic vascular disease within the pelvis, and the right 
femoral head was found to be deformed.  There was also 
eburnation, subchondral cyst formation, and osteophyte 
formation of the right hip, as well as loss of joint space at 
the weight bearing compartment.  The findings were said to be 
consistent with avascular necrosis of the right hip with a 
secondary osteoarthritis.  There were multiple pelvis 
phleboliths.  The impression was probable avascular necrosis 
of the right hip with marked secondary osteoarthritis.  (The 
left hip had by this time been replaced.)  

Taking into account the findings of her examination of the 
veteran, the reported results of x-rays of the hips, and her 
study of the veteran's medical history, the examiner opined 
that the veteran's hip disability is not at least as likely 
as not related to either his military service or to his 
service-connected bilateral knee disability.  In support of 
this opinion, the examiner noted that the cause of the 
veteran's right hip problem is avascular necrosis, and that 
avascular necrosis can be caused by atherosclerosis, which 
had been noted on the veteran's pelvic x-rays.  The doctor 
also noted that avascular necrosis presents with groin pain, 
not knee pain.  Finally, the examiner noted, the veteran has 
mild degenerative joint disease of the bilateral knees, and 
this would not account for a significant impact on his hips.  

Also of record are private treatment records from the 
Hughston Clinic in Columbus, Georgia.  These treatment notes 
document the clinic's treatment of the veteran's knees and 
hips, including the two hip replacement surgeries.  None of 
these records expresses or even suggests a link between the 
veteran's hip disabilities and his military service, 
including his service-connected bilateral knee disability.  
The most recent clinic record, dated in January 2007, states 
that the veteran is "asymptomatic, doing great, and having 
no problems whatsoever."  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in 
service; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury is considered 
service-connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  

Here, there is evidence of current bilateral hip disability.  
However, while there is evidence of an in-service motor 
vehicle accident in August 1984, there is no medical evidence 
of record showing that this accident resulted in any hip 
injury or even complaint.  Moreover, as the August 2007 
examiner noted in her report, multiple examination reports in 
the years following the 1984 accident did not reveal any hip 
complaint by the veteran or finding of hip disability by the 
examiners.  Lastly, there is no showing of chronicity as 
regards the veteran's bilateral hip disability.  Even if it 
were to be conceded that the veteran injured his hips in 
service, a concession that cannot be made based on the 
medical evidence of record, since the veteran's hip 
disability did not manifest itself until about 2002, nearly 
20 years after the in-service motor vehicle accident, there 
is no showing of continuity of symptomatology after service 
as is required to support a finding of chronicity.  Based on 
the foregoing, service connection on a direct basis is not 
warranted.  

As noted, the veteran contends that his bilateral hip 
disability is secondary to his service-connected bilateral 
knees disability.  However, there is no credible medical 
evidence of record to support this contention.  The August 
2007 examiner noted that the likelihood is that the veteran's 
hip disability, avascular necrosis, has been caused by 
atherosclerosis, which has been noted in the veteran on x-ray 
examination, and that the veteran's mild degenerative joint 
disease of the bilateral knees would not account for any 
significant impact on his hips.  

The Board notes that the July 2004 VA examiner noted that the 
veteran's hip disease "could be related to" the veteran's 
in-service motor vehicle accident.  However, this examiner 
only noted that the veteran's hip disease "could" be 
related to his service-connected knees disability.  Because 
this examiner's comment is too speculative, it does not 
constitute a credible medical opinion that the veteran's hip 
disease is related to his service-connected knees disability.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, doctor's opinion simply was too speculative to 
provide the degree of certainty required for medical 
opinion).    

Finally, the Board notes that the October 2006 examiner 
reported the veteran's suggestion that it might have been his 
hips that were causing him a lot of his knee problems.  
However, the Board also notes that this examiner expressed no 
opinion in this regard.  Moreover, there is no evidence of 
record showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of his hip 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his bilateral knee 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current bilateral knee disability is not traceable 
to disease or injury incurred in or aggravated during active 
military service.  


ORDER

Entitlement to service connection for bilateral degenerative 
joint disease of the hips, status-post bilateral total hip 
replacement, including as secondary to the veteran's post-
traumatic bilateral arthritis of the knees, is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


